Citation Nr: 1804548	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and balance problems, to include as secondary to service-connected tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied service connection for cold injury residuals bilateral feet, to include balance, gait, neuropathy, and vertigo.

In light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has characterized the claim on appeal as a claim of service connection for a disability manifested by dizziness and balance problems.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

As a final preliminary matter, the Board points out that the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his February 2014 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in September 2014 by way of letters dated in April and August 2014, but he failed to appear for the scheduled hearing.  In January 2015, he contacted the agency of original jurisdiction (AOJ) and indicated that he never received notice of the scheduled hearing because his address was not updated and that he wished to reschedule the hearing (see January 2015 Report of General Information form (VA 27-0820)).  In June 2016, the AOJ contacted a service officer with the Veteran's representative to clarify whether the Veteran wished to be scheduled for a Board videoconference hearing.  The service officer subsequently informed the AOJ that he was unable to contact the Veteran or his family.  In December 2017, the Board sent the Veteran a letter and asked him to indicate whether he wanted to attend a Board hearing.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran did not respond to the December 2017 letter.  Hence, it is unclear as to whether he still wishes to have a Board hearing despite repeated efforts by the Board to ascertain the Veteran's wishes in this regard.  Given that the claim is being remanded for additional development, the Board finds that additional efforts at hearing clarification at this time would merely delay resolution of the claim with no benefit flowing to the Veteran.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").   If the Board is incorrect and the Veteran wishes a hearing, he can request one after the development ordered below is completed.  Cf. Cook v. McDonald, 27 Vet. App. 471 (2016) (under 38 U.S.C.A. § 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following the Court's remand of the same claim).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In the present case, a February 2016 VA social work telephone encounter note included among the Veteran's records in the Virtual VA (Legacy Content Manager) system reflects that he has been diagnosed as having chronic ataxia and vertigo attributed to spinocerebellar degeneration.  Thus, a current disability has been demonstrated.  The Veteran has reported on several occasions that he has experienced balance problems ever since service, but there is some evidence to the contrary.  For instance, there is no evidence of any dizziness or balance problems in his service treatment records, the first evidence of treatment for such problems is not for many years following service, and he has provided inconsistent information concerning the history of his symptoms.  In the alternative, the Veteran contends that his claimed disability is associated with his service-connected hearing disabilities (i.e., tinnitus and hearing loss).

An October 2008 VA neurology initial assessment note indicates that the Veteran's multifactorial balance problem involves three components of the major systems maintaining balance, namely proprioception (peripheral nerves), cerebellum, and vestibular.  As for the proprioception aspect, the physician who conducted the October 2008 evaluation noted that the Veteran reported that his "legs froze" several times in service while stationed in Italy.  The physician explained that this type of damage "could have contributed to the nerve dysfunction" and that it was "possible that this could get accepted as service connected via 'frost bite' damage."

Hence, there is competent evidence of persistent or recurrent symptoms of a disability manifested by dizziness and balance problems and evidence that the disability may be related to service or a service connected disability.  Thus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current disability manifested by dizziness and balance problems is triggered.  The examination is needed to obtain a medical opinion as to the etiology of any such disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d) (2017).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran's September 2010 service connection claim (VA Form 21-526) and information obtained from the Social Security Administration (SSA) in December 2010 reflects that he was awarded SSA supplemental security income (SSI) and/or disability benefits on the basis of unspecified disability(ies).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file and may be relevant to the issue on appeal.  Hence, the AOJ should attempt to obtain any such records upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a disability manifested by dizziness and balance problems, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a disability manifested by dizziness and balance problems from any sufficiently identified private treatment provider from whom records have not already been obtained.  Obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment contained in the White River Vista electronic records system dated since February 2016; and all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). 

3.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or SSI benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current disability manifested by dizziness and balance problems.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any disability manifested by dizziness and balance problems that has been diagnosed since approximately September 2010 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by dizziness and balance problems had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported exposure to cold weather in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by dizziness and balance problems was either (i) caused OR (ii) aggravated by the Veteran's service-connected hearing loss and/or tinnitus?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by dizziness and balance problems diagnosed since approximately September 2010, the Veteran's reported cold weather exposure in service, and the October 2008 VA neurology initial assessment note which reflects that the Veteran's claimed disability may be related to cold weather exposure in service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for dizziness or balance problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. However, the examiner must also consider the inconsistent information concerning a continuity of symptomatology in the years since service.

5.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




